DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, it is unclear how the deformable annular insert member has a generally u-shaped cross-section, as required in claim 1, and also can have a frustum or chevron shaped cross-section, which are not generally u-shaped cross-sections. The examiner respectfully requests further clarification as to the bounds of this claim limitation.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 6, 9-10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yukie et al. (WO 2019/117287, see machine translation).

Regarding claim 1, Yukie discloses a run-flat tire insert for use with a wheel having flanges (Fig. 1) ([0004]), and a corresponding pneumatic tire (Fig. 1: 10) having sidewall tire beads (Fig. 1: 12) with a bead lock edge, the run-flat tire insert comprising: a deformable annular insert member (Figs. 1, 4: 44) having a generally u-shaped cross-section with a band portion between opposing leg portions extending radially inward towards the wheel; the deformable annular insert member is made of a fiber-reinforced composite material ([0035]).
The examiner notes that the claim limitation “the deformable annular insert member is configured as a spring that deflects under load and transmits vertical load forces on the band portion to lateral forces at ends of the opposing leg portions adjacent the bead lock edges of the pneumatic tire against the wheel flanges” is a recitation of intended use that does not require any additional structure to the tire. The recitation does not result in a structural difference between the claimed invention and the prior art because Yukie, as discussed in the detailed rejection above, discloses a deformable annular insert member having a generally u-shaped cross-section with a band portion between opposing leg portions extending radially inward towards the wheel, wherein the deformable annular insert member is made of a fiber-reinforced composite material. Thereby one of ordinary skill in the art before the effective filing date of the claimed invention would readily recognize, or at the very least find obvious, that the deformable annular insert member is, or is at the very least capable of being, configured as a spring that deflects under load and transmits vertical load forces on the band portion to lateral forces at ends of the opposing leg portions adjacent the bead lock edges of the pneumatic tire against the wheel flanges.

Regarding claim 2, Yukie further discloses that the deformable annular insert member (“spring”) defines a self-supporting bead lock feature (Figs. 1, 4: see 44 at 40A) that will necessarily support the sidewall tire beads (Figs. 1, 4: 12) against the wheel flanges during tire deflation and low tire inflation pressure operation.

Regarding claim 6, the examiner notes that the claim limitation “the deformable annular insert member is configured to transfer heat from the pneumatic tire to the wheel” is a recitation of intended use that does not require any additional structure to the tire. The recitation does not result in a structural difference between the claimed invention and the prior art because Yukie, as discussed in the detailed rejection above, discloses a deformable annular insert member having a generally u-shaped cross-section with a band portion between opposing leg portions extending radially inward towards the wheel, wherein the deformable annular insert member is made of a fiber-reinforced composite material. Thereby one of ordinary skill in the art before the effective filing date of the claimed invention would readily recognize, or at the very least find obvious, that the deformable annular insert member is, or is at the very least capable of being, configured to transfer heat from the pneumatic tire to the wheel.

Regarding claim 9, Yukie discloses a run-flat tire insert for use with a wheel having an inboard flange and an outboard flange (Fig. 1) ([0004]), and a corresponding tubeless tire (Fig. 1: 10) having sidewall tire beads with a bead lock edge (Fig. 1: 12), the run-flat tire insert comprising: a deformable annular insert spring (Figs. 1, 4: 44) configured to be mounted to the wheel within the tubeless tire; the deformable annular insert spring comprises a fiber-reinforced composite material ([0035]); the deformable annular insert spring comprises a self-supporting bead lock feature (Figs. 1, 4: see 44 at 40A).
The examiner notes that the claim limitation “the deformable annular insert spring is configured to deflect under load and transmit vertical load forces thereon to lateral forces adjacent the bead lock edges of the tubeless tire to support the sidewall tire beads against the inboard and outboard flanges during tire deflation and low tire inflation pressure operation” is a recitation of intended use that does not require any additional structure to the tire. The recitation does not result in a structural difference between the claimed invention and the prior art because Yukie, as discussed in the detailed rejection above, discloses a deformable annular insert spring configured to be mounted to the wheel within the tubeless tire, wherein the deformable annular insert spring comprises a fiber-reinforced composite material, and wherein the deformable annular insert spring comprises a self-supporting bead lock feature. Thereby one of ordinary skill in the art before the effective filing date of the claimed invention would readily recognize, or at the very least find obvious, that the deformable annular insert member is, or is at the very least capable of being, configured as a spring that deflects under load and transmits vertical load forces thereon to lateral forces adjacent the bead lock edges of the tubeless tire to support the sidewall tire beads against the inboard and outboard flanges during tire deflation and low tire inflation pressure operation.

Regarding claim 10, Yukie further discloses that the deformable annular insert spring has a generally U-shaped cross section with a band portion between opposing leg portions configured to extend radially inward towards the wheel (Fig 1: 44).

Regarding claim 12, the examiner notes that the claim limitation “the deformable annular insert spring is configured to transfer heat from the tubeless tire to the wheel” is a recitation of intended use that does not require any additional structure to the tire. The recitation does not result in a structural difference between the claimed invention and the prior art because Yukie, as discussed in the detailed rejection above, discloses a deformable annular insert spring configured to be mounted to the wheel within a tubeless tire, wherein the deformable annular insert spring comprises a fiber-reinforced composite material, and wherein the deformable annular insert spring comprises a self-supporting bead lock feature. Thereby one of ordinary skill in the art before the effective filing date of the claimed invention would readily recognize, or at the very least find obvious, that the deformable annular insert member is, or is at the very least capable of being, configured to transfer heat from the pneumatic tire to the wheel.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yukie et al. (WO 2019/117287, see machine translation) as applied to claims 1 above, and optionally further in view of Stadtfeld (DE 2544474, see machine translation). 

Regarding claim 3, case law holds that changes in shape are matters of design choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention is significant. See MPEP 2144.04. In this case, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the shape of the generally u-shaped cross-section as desired (such as an omega (Ω) shaped cross section, a frustum-shaped cross section, and a chevron-shaped cross section), especially because Yukie discloses several possible examples of different shaped cross-sections (Figs. 1, 4, 5A, 5B, 6, 7, 8A, 8B, 9). Moreover, while Yukie teaches particular shape embodiments, this is merely a preferable example and does not explicitly limit the disclosure to such a limitation. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. It is also well settled that an applied reference may be relied upon for all that it would have reasonably suggested to one of the ordinary skill in the art, including not only preferred embodiments, but less preferred and even non-preferred. See MPEP 2123.
Optionally, Stadtfeld teaches a run-flat tire comprising an internal support that may have various different shaped cross-sections, such as a generally u-shaped cross-section (Fig. 5: 14) or a chevron-shaped cross-section (Fig. 6: 16) ([0034]-[0035]). In other words, it is generally known in the substantially similar art to vary the shape of the cross-section of the internal support. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Yukie in order to vary the shape of the generally u-shaped cross-section as desired.

Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yukie et al. (WO 2019/117287, see machine translation) as applied to claims 1 and 9 above, and further in view of Kuramori et al. (US 2004/0003880) (of record).

Regarding claims 4 and 11, Yukie further discloses that the fiber-reinforced composite material may comprise a carbon fiber reinforcement in a resin matrix ([0077], [0080], [0082]). However, Yukie does not expressly recite an epoxy resin matrix. 
Kuramori teaches a run-flat support member that has to support a vehicle weight through a punctured tire, and thus the circular shell is made of a hard material, such as a thermosetting resin like epoxy resin that can also contain reinforcing fibers compounded therein to be used as fiber-reinforced resin ([0015]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the fiber-reinforced composite material of Yukie in order to provide the fiber-reinforced composite material with an epoxy resin matrix so as to support a vehicle weight through a punctured tire, as taught by Kuramori.

Claims 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yukie et al. (WO 2019/117287, see machine translation) as applied to claims 1, 6, 9, and 12 above, and further in view of Choi et al. (US 2017/0210866) (of record) and/or Hirata et al. (JP 2017-082215, see machine translation) (of record).

Regarding claims 7 and 13, Yukie does not expressly recite that a thermal conductivity of the fiber-reinforced composite material of the deformable annular insert member/spring is greater than 0.30 Wm-1 K-1.
Choi teaches a fiber reinforced composite for tires that needs to have good functionalities such as electric conductivity, thermal conductivity, and transparency as well as good physical properties ([0005]). A general continuous fiber reinforced composite including a thermoplastic resin and fibers is prepared, and commonly uses glass fibers or carbon fibers as a reinforcement of the thermoplastic resin ([0028]), substantially similar to the composite used by Yukie. The composite may also include metal wires that will increase the thermal conductivity of the composite ([0028]). In other words, the thermal conductivity of the fiber-reinforced composite material is a result effective variable that may be varied depending on the desired uses and properties for the composite. While Choi does not explicitly disclose the value for the thermal conductivity, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said thermal conductivity. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for thermal conductivity of the fiber-reinforced composite material of the deformable annular insert member/spring. 
Additionally or alternatively, Hirata teaches that because carbon fibers have excellent specific strength and specific rigidity, molded articles reinforced with carbon fibers have excellent light weight and mechanical characteristics, and for this reason, it is widely used in various fields such as an automobile member. ([0003]). Moreover, in addition to lightweight and dynamic characteristics, improvement in thermal conductivity is demanded in a molded article ([0003]). Thus, Hirata teaches providing a fiber-reinforced thermoplastic resin molded article having excellent flexural strength, impact strength and thermal conductivity, and a fiber-reinforced thermoplastic resin molding material capable of producing such a molded article ([0008]). Furthermore, Hirata teaches that it is preferable that the molded article has a thermal conductivity of 0.5 to 4 Wm-1K-1 ([0106]), which falls within and overlaps with the claimed range of greater than 0.30 Wm-1 K-1. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the thermal conductivity of the fiber-reinforced composite material of the deformable annular insert member/spring. When the thermal conductivity is 0.5 Wm-1K-1 or more, heat generated in the molded article can be efficiently radiated ([0106]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Yukie in order to provide a thermal conductivity of the fiber-reinforced composite material of the deformable annular insert member/spring in the aforementioned range so that heat generated in the composite can be efficiently radiated, as taught by Hirata. 

Claims 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yukie et al. (WO 2019/117287, see machine translation) as applied to claims 1 and 9 above, and further in view of Abbott et al. (US 5,176,764) (of record).

Regarding claims 8 and 14, Yukie does not expressly recite that a structural foam fills an interior of the generally u-shaped cross-section of the deformable annular insert member/spring.
Abbott teaches an inner tire (i.e. deformable annular insert member) may be filled with a cellular foam so as to provide additional runflat capability while avoiding the potential of puncturing and losing pressure in an air-filled inner tire (Fig. 8) (Col. 4 lines 35-39). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Yukie in order to provide a structural foam that fills an interior of the generally u-shaped cross-section of the deformable annular insert member/spring so as to provide additional runflat capability while avoiding the potential of puncturing and losing pressure in an air-filled inner tire, as taught by Abbott. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749